Title: To George Washington from Peterson & Taylor, 14 July 1788
From: Peterson & Taylor
To: Washington, George



Sir
Alexandria July the 14th 1788

We Sent your Account by Major Washington Some time past, agreable to the Measurement you furnished, and have never herd from you Since, wheather it was in any wise not to your Satisfaction—and necessaty compells us to call on you for the ballance—which is agreable to contract, we are exceedingly distressed for Money, which renderes it intirely out of our power

to avoid calling on you at this Time—We are Sir Your Most Obediant humb. Sevts

Peterson & Taylor

